Title: To Thomas Jefferson from Hans Rodolph Saabÿe, 21 May 1793
From: Saabÿe, Hans Rodolph
To: Jefferson, Thomas


Copenhagen, 21 May 1793. Since his last letter of 22 Dec., which was accompanied by his security and an account of all American ships passing by this place for the last half of 1792, the great demand for corn in the Mediterranean, Spain, Portugal, and France and the resulting high prices for it confirm his remarks about grain shipments from America. Corn and munitions mostly animate trade, business being otherwise stagnant because of mercantile failures in Russia, Poland, Germany, Holland, Spain, England, as well as in Denmark, where only parliamentary intervention prevented more mischief. Already eight ships from the United States have arrived here this year and several others have passed by on their way to the Baltic, a list of which he will send at the end of  next month. Besides the case of Captain Vredenburgh mentioned in his last letter, another American ship, the brig Betsy, Captain Joseph Chandler of Boston, was also cast away on the coast of Jutland, the mate and three crew members of which he has sent back to America with Captain Ambrose of New York. He encloses the register, received from Fabritius & Wever here, of the Minerva of Petersburg, which was sold in Europe. The good cause might yet succeed if depraved French manners and the resultant home broils do not prevent it. England’s interference in the war is contrary to her interests, and the division of Poland may teach the English how their action promoted untoward consequences. It is probable that reasonable terms would lead to a speedy peace between England and France. Denmark and Sweden remain strictly neutral, despite efforts to make them follow a contrary course. The English and French governments have ended the recent molestation of Danish ships by their privateers, and now the Danish flag is respected. A few frigates and smaller armed vessels have been equipped to protect commerce.
